Title: From John Adams to John Marshall, 23 July 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy July 23d 1800

I received this morning Mr. Wagners letter of the 12th & return the blank commission signed, to be filled up in your office. I have read all the letters and recommendations and continue inclined to fill the blank with the name of Thomas Chase Esqr, according to the recommendation of his father & Mr Martin, but if you are aware of any serious objection or give a decided preference to any other, I shall pay a defference to your opinion. I return all the letters. My next inclination is to Mr. Wilmer. I see no propriety in giving the place to any who have been distinguished by their zeal in opposition to the government, though that is not always a decisive objection. I am Sir with great regard &c.
